                                                                       Case 4:21-cv-00344-JSW Document 106 Filed 08/19/21 Page 1 of 13



                                                               1   M. Clare Ellis (SBN 317773)
                                                                   cellis@HuntonAK.com
                                                               2   HUNTON ANDREWS KURTH LLP
                                                                   50 California Street, Suite 1700
                                                               3   San Francisco, CA 94111
                                                                   Telephone: (415) 975-3708
                                                               4   Facsimile: (415) 975-3701
                                                               5
                                                                   Karma B. Brown (D.C. Bar No. 479774)
                                                               6   (appearance pro hac vice)
                                                                   kbbrown@HuntonAK.com
                                                               7   HUNTON ANDREWS KURTH LLP
                                                                   2200 Pennsylvania Avenue, NW
                                                               8   Washington, DC 20037
                                                                   Telephone: (202) 955-1893
                                                               9   Facsimile: (202) 778-2201
                                                              10   Counsel for Movant Intervenor-Defendants
                                                                   American Farm Bureau Federation,
                                                              11   American Sheep Industry Association,
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                                   National Cattlemen’s Beef Association, and
                                                              12
                              San Francisco, CA 94111




                                                                   Public Lands Council
                                                              13
                                                                                                  UNITED STATES DISTRICT COURT
                                                              14                                NORTHERN DISTRICT OF CALIFORNIA
                                                                                                       OAKLAND DIVISION
                                                              15
                                                                   DEFENDERS OF WILDLIFE et al.,                    CASE NO.: 4:21-CV-00344-JSW
                                                              16
                                                                                  Plaintiffs,                       RELATED CASE NOS.
                                                              17                                                    4:21-CV-00349-JSW;
                                                                           v.                                       4:21-CV-00561-JSW
                                                              18

                                                              19   U.S. FISH AND WILDLIFE SERVICE, et al.,          GRAY WOLF AGRICULTURAL
                                                                                                                    COALITION:
                                                              20                 Defendants,
                                                                                                                    (1)   NOTICE OF APPEAL; AND
                                                              21   NATIONAL RIFLE ASSOCIATION OF
                                                                   AMERICA and SAFARI CLUB                          (2)   REPRESENTATION STATEMENT
                                                              22   INTERNATIONAL,
                                                              23
                                                                                 Intervenor-Defendant-Appellants,
                                                              24
                                                                           and
                                                              25
                                                                   STATE OF UTAH,
                                                              26

                                                              27                 Intervenor-Defendant-Appellant.

                                                              28


                                                                                         NOTICE OF APPEAL AND REPRESENTATION STATEMENT
                                                                                                     CASE NO.: 4:21-CV-00344-JSW
                                                                       Case 4:21-cv-00344-JSW Document 106 Filed 08/19/21 Page 2 of 13


                                                               1                                         NOTICE OF APPEAL
                                                               2          Pursuant to Federal Rules of Appellate Procedure 3 and 4 and 28 U.S.C. § 1291, notice is
                                                               3   hereby given that Movant Intervenor-Defendants American Farm Bureau Federation, American
                                                               4   Sheep Industry Association, National Cattlemen’s Beef Association, and Public Lands Council

                                                               5   (collectively, the “Gray Wolf Agricultural Coalition”),1 hereby appeal the Court’s June 21, 2021

                                                               6   Order (Doc. 68). This appeal is taken to the United States Court of Appeals for the Ninth Circuit.

                                                               7

                                                               8   DATED: August 19, 2021                             HUNTON ANDREWS KURTH LLP
                                                               9
                                                                                                                      By:    /s/ Karma B. Brown
                                                              10                                                            M. Clare Ellis
                                                                                                                            Karma B. Brown (appearance pro hac vice)
                                                              11
                                                                                                                            Counsel for Movant Intervenor-Defendants
Hunton Andrews Kurth LLP




                                                                                                                            American Farm Bureau Federation,
                           50 California Street, Suite 1700




                                                              12
                              San Francisco, CA 94111




                                                                                                                            American Sheep Industry Association,
                                                              13                                                            National Cattlemen’s Beef Association, and
                                                                                                                            Public Lands Council
                                                              14

                                                              15

                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28   1
                                                                    American Forest Resource Council, which was a Movant Intervenor-Defendant in the District
                                                                   Court, is not joining this appeal.
                                                                                                                 1
                                                                                                          NOTICE OF APPEAL
                                                                                                       CASE NO.: 4:21-CV-00344-JSW
                                                                       Case 4:21-cv-00344-JSW Document 106 Filed 08/19/21 Page 3 of 13


                                                               1

                                                               2                                    REPRESENTATION STATEMENT
                                                               3           Pursuant to Federal Rule of Appellate Procedure 12(b) and Ninth Circuit Rules 3-2(b) and
                                                               4   12-2, Movant Intervenor-Defendants American Farm Bureau Federation, American Sheep Industry
                                                               5   Association, National Cattlemen’s Beef Association, and Public Lands Council (collectively, the
                                                               6   “Gray Wolf Agricultural Coalition”), hereby submit this Representation Statement. The following
                                                               7   list identifies all parties to the action, and also identifies their respective counsel by name, firm,
                                                               8   address, telephone number, and e-mail, where appropriate.
                                                               9                      PARTIES                                    COUNSEL OF RECORD
                                                              10     Plaintiff-Appellee DEFENDERS OF WILDLIFE          Timothy J. Preso (pro hac vice)
                                                                                                                       Earthjustice
                                                              11                                                       209 S. Willson Avenue
                                                                                                                       Bozeman, MT 59718
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12                                                       (406) 586-9699
                              San Francisco, CA 94111




                                                                                                                       Fax: (406) 586-9695
                                                              13
                                                                                                                       Email: tpreso@earthjustice.org
                                                              14
                                                                                                                       Gregory C. Loarie
                                                              15                                                       Earthjustice
                                                                                                                       50 California Street, Suite 500
                                                              16                                                       San Francisco, CA 94111
                                                                                                                       (415) 217-2000
                                                              17
                                                                                                                       Fax: (415) 217-2040
                                                              18                                                       Email: gloarie@earthjustice.org

                                                              19                                                       Michael Mayer (pro hac vice)
                                                                                                                       810 Third Ave., Suite 610
                                                              20                                                       Seattle, WA 98104
                                                              21                                                       (206) 343-7340
                                                                                                                       Email: mmayer@earthjustice.org
                                                              22
                                                                                                                       Kristen Lee Boyles
                                                              23                                                       Earthjustice
                                                                                                                       810 Third Avenue, Suite 610
                                                              24                                                       Seattle, WA 98104
                                                              25                                                       (206) 343-7340 x33
                                                                                                                       Fax: (206) 343-1526
                                                              26                                                       Email: kboyles@earthjustice.org

                                                              27

                                                              28

                                                                                                                        1
                                                                                                        REPRESENTATION STATEMENT
                                                                                                         CASE NO.: 4:21-CV-00344-JSW
                                                                     Case 4:21-cv-00344-JSW Document 106 Filed 08/19/21 Page 4 of 13


                                                               1                    PARTIES                           COUNSEL OF RECORD
                                                                   Plaintiff-Appellee CENTER FOR BIOLOGICAL Timothy J. Preso (pro hac vice)
                                                               2   DIVERSITY                                Earthjustice
                                                               3                                            209 S. Willson Avenue
                                                                                                            Bozeman, MT 59718
                                                               4                                            (406) 586-9699
                                                                                                            Fax: (406) 586-9695
                                                               5                                            Email: tpreso@earthjustice.org
                                                               6                                                Gregory C. Loarie
                                                               7                                                Earthjustice
                                                                                                                50 California Street, Suite 500
                                                               8                                                San Francisco, CA 94111
                                                                                                                (415) 217-2000
                                                               9                                                Fax: (415) 217-2040
                                                                                                                Email: gloarie@earthjustice.org
                                                              10

                                                              11                                                Michael Mayer (pro hac vice)
                                                                                                                810 Third Ave., Suite 610
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12                                                Seattle, WA 98104
                              San Francisco, CA 94111




                                                                                                                (206) 343-7340
                                                              13                                                Email: mmayer@earthjustice.org
                                                              14
                                                                                                                Kristen Lee Boyles
                                                              15                                                Earthjustice
                                                                                                                810 Third Avenue, Suite 610
                                                              16                                                Seattle, WA 98104
                                                                                                                (206) 343-7340 x33
                                                              17                                                Fax: (206) 343-1526
                                                                                                                Email: kboyles@earthjustice.org
                                                              18

                                                              19   Plaintiff-Appellee SIERRA CLUB               Timothy J. Preso (pro hac vice)
                                                                                                                Earthjustice
                                                              20                                                209 S. Willson Avenue
                                                                                                                Bozeman, MT 59718
                                                              21                                                (406) 586-9699
                                                              22                                                Fax: (406) 586-9695
                                                                                                                Email: tpreso@earthjustice.org
                                                              23
                                                                                                                Gregory C. Loarie
                                                              24                                                Earthjustice
                                                                                                                50 California Street, Suite 500
                                                              25                                                San Francisco, CA 94111
                                                              26                                                (415) 217-2000
                                                                                                                Fax: (415) 217-2040
                                                              27                                                Email: gloarie@earthjustice.org

                                                              28

                                                                                                                 2
                                                                                                    REPRESENTATION STATEMENT
                                                                                                     CASE NO.: 4:21-CV-00344-JSW
                                                                     Case 4:21-cv-00344-JSW Document 106 Filed 08/19/21 Page 5 of 13


                                                               1                  PARTIES                             COUNSEL OF RECORD
                                                                                                            Michael Mayer (pro hac vice)
                                                               2                                            810 Third Avenue, Suite 610
                                                               3                                            Seattle, WA 98104
                                                                                                            (206) 343-7340
                                                               4                                            Email: mmayer@earthjustice.org

                                                               5                                            Kristen Lee Boyles
                                                                                                            Earthjustice
                                                               6                                            810 Third Avenue, Suite 610
                                                               7                                            Seattle, WA 98104
                                                                                                            (206) 343-7340 x33
                                                               8                                            Fax: (206) 343-1526
                                                                                                            Email: kboyles@earthjustice.org
                                                               9
                                                                   Plaintiff-Appellee NATIONAL PARKS        Timothy J. Preso (pro hac vice)
                                                              10
                                                                   CONSERVATION ASSOCIATION                 Earthjustice
                                                              11                                            209 S. Willson Avenue
                                                                                                            Bozeman, MT 59718
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12                                            (406) 586-9699
                              San Francisco, CA 94111




                                                                                                            Fax: (406) 586-9695
                                                              13                                            Email: tpreso@earthjustice.org
                                                              14
                                                                                                            Gregory C. Loarie
                                                              15                                            Earthjustice
                                                                                                            50 California Street, Suite 500
                                                              16                                            San Francisco, CA 94111
                                                                                                            (415) 217-2000
                                                              17                                            Fax: (415) 217-2040
                                                                                                            Email: gloarie@earthjustice.org
                                                              18

                                                              19                                            Michael Mayer (pro hac vice)
                                                                                                            810 Third Avenue, Suite 610
                                                              20                                            Seattle, WA 98104
                                                                                                            (206) 343-7340
                                                              21                                            Email: mmayer@earthjustice.org
                                                              22
                                                                                                            Kristen Lee Boyles
                                                              23                                            Earthjustice
                                                                                                            810 Third Avenue, Suite 610
                                                              24                                            Seattle, WA 98104
                                                                                                            (206) 343-7340 x33
                                                              25                                            Fax: (206) 343-1526
                                                              26                                            Email: kboyles@earthjustice.org

                                                              27   Plaintiff-Appellee OREGON WILD           Timothy J. Preso (pro hac vice)
                                                                                                            Earthjustice
                                                              28                                            209 S. Willson Avenue

                                                                                                             3
                                                                                                REPRESENTATION STATEMENT
                                                                                                 CASE NO.: 4:21-CV-00344-JSW
                                                                     Case 4:21-cv-00344-JSW Document 106 Filed 08/19/21 Page 6 of 13


                                                               1                  PARTIES                             COUNSEL OF RECORD
                                                                                                             Bozeman, MT 59718
                                                               2                                             (406) 586-9699
                                                               3                                             Fax: (406) 586-9695
                                                                                                             Email: tpreso@earthjustice.org
                                                               4
                                                                                                             Gregory C. Loarie
                                                               5                                             Earthjustice
                                                                                                             50 California Street, Suite 500
                                                               6                                             San Francisco, CA 94111
                                                               7                                             (415) 217-2000
                                                                                                             Fax: (415) 217-2040
                                                               8                                             Email: gloarie@earthjustice.org

                                                               9                                             Michael Mayer (pro hac vice)
                                                                                                             810 Third Avenue, Suite 610
                                                              10                                             Seattle, WA 98104
                                                              11                                             (206) 343-7340
                                                                                                             Email: mmayer@earthjustice.org
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12
                              San Francisco, CA 94111




                                                                                                             Kristen Lee Boyles
                                                              13                                             Earthjustice
                                                                                                             810 Third Avenue, Suite 610
                                                              14
                                                                                                             Seattle, WA 98104
                                                              15                                             (206) 343-7340 x33
                                                                                                             Fax: (206) 343-1526
                                                              16                                             Email: kboyles@earthjustice.org

                                                              17   Plaintiff-Appellee HUMANE SOCIETY OF THE Timothy J. Preso (pro hac vice)
                                                                   UNITED STATES                            Earthjustice
                                                              18
                                                                                                            209 S. Willson Avenue
                                                              19                                            Bozeman, MT 59718
                                                                                                            (406) 586-9699
                                                              20                                            Fax: (406) 586-9695
                                                                                                            Email: tpreso@earthjustice.org
                                                              21

                                                              22                                             Gregory C. Loarie
                                                                                                             Earthjustice
                                                              23                                             50 California Street, Suite 500
                                                                                                             San Francisco, CA 94111
                                                              24                                             (415) 217-2000
                                                                                                             Fax: (415) 217-2040
                                                              25                                             Email: gloarie@earthjustice.org
                                                              26
                                                                                                             Michael Mayer (pro hac vice)
                                                              27                                             810 Third Avenue, Suite 610
                                                                                                             Seattle, WA 98104
                                                              28                                             (206) 343-7340

                                                                                                               4
                                                                                                REPRESENTATION STATEMENT
                                                                                                 CASE NO.: 4:21-CV-00344-JSW
                                                                     Case 4:21-cv-00344-JSW Document 106 Filed 08/19/21 Page 7 of 13


                                                               1                  PARTIES                            COUNSEL OF RECORD
                                                                                                             Email: mmayer@earthjustice.org
                                                               2

                                                               3                                             Kristen Lee Boyles
                                                                                                             Earthjustice
                                                               4                                             810 Third Avenue, Suite 610
                                                                                                             Seattle, WA 98104
                                                               5                                             (206) 343-7340 x33
                                                                                                             Fax: (206) 343-1526
                                                               6                                             Email: kboyles@earthjustice.org
                                                               7
                                                                   Defendant-Appellant U.S. FISH AND         Michael Richard Eitel
                                                               8   WILDLIFE SERVICE                          U.S. Department of Justice
                                                                                                             Environment and Natural Resources Division
                                                               9                                             Wildlife and Marine Resources Section
                                                                                                             999 18th Street, South Terrace 370
                                                              10
                                                                                                             Denver, CO 80202
                                                              11                                             (303) 844-1479
                                                                                                             Fax: (303) 844-1350
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12                                             Email: michael.eitel@usdoj.gov
                              San Francisco, CA 94111




                                                              13   Defendant-Appellant DEBRA HAALAND,        Michael Richard Eitel
                                                                   U.S. SECRETARY OF THE INTERIOR            U.S. Department of Justice
                                                              14
                                                                                                             Environment and Natural Resources Division
                                                              15                                             Wildlife and Marine Resources Section
                                                                                                             999 18th Street, South Terrace 370
                                                              16                                             Denver, CO 80202
                                                                                                             (303) 844-1479
                                                              17                                             Fax: (303) 844-1350
                                                              18                                             Email: michael.eitel@usdoj.gov

                                                              19   Intervenor-Defendant-Appellant NATIONAL   Stanford H. Atwood, Jr.
                                                                   RIFLE ASSOCIATION OF AMERICA              Atwood & Associates
                                                              20                                             750 University Avenue, Suite 130
                                                                                                             Los Gatos, CA 95032
                                                              21                                             (408) 395-5503
                                                              22                                             Fax: (408) 395-5519
                                                                                                             Email: stanford@atwoodlaw.net
                                                              23
                                                                                                             Hadan W Hatch (pro hac vice)
                                                              24                                             National Rifle Association
                                                                                                             Office of Litigation Counsel
                                                              25                                             11250 Waples Mill Road
                                                              26                                             Fairfax, VA 22030
                                                                                                             (703) 267-1161
                                                              27                                             Fax: (703) 267-3976
                                                                                                             Email: hhatch@nrahq.org
                                                              28

                                                                                                              5
                                                                                                REPRESENTATION STATEMENT
                                                                                                 CASE NO.: 4:21-CV-00344-JSW
                                                                     Case 4:21-cv-00344-JSW Document 106 Filed 08/19/21 Page 8 of 13


                                                               1                  PARTIES                              COUNSEL OF RECORD
                                                                                                             Michael T Jean (pro hac vice)
                                                               2                                             National Rifle Association
                                                               3                                             11250 Waples Mill Road
                                                                                                             Fairfax, VA 22030
                                                               4                                             (703) 267-1158
                                                                                                             Email: mjean@nrahq.org
                                                               5
                                                                   Intervenor-Defendant-Appellant SAFARI     Jeremy Evan Clare (pro hac vice)
                                                               6   CLUB INTERNATIONAL                        Safari Club International
                                                               7                                             501 Second Street, NE
                                                                                                             Washington, DC 20002
                                                               8                                             (202) 609-8179
                                                                                                             Fax: (202) 403-2244
                                                               9                                             Email: jclare@safariclub.org
                                                              10
                                                                                                             Regina Lennox (pro hac vice)
                                                              11                                             Safari Club International
                                                                                                             501 Second Street, NE
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12                                             Washington, DC 20002
                              San Francisco, CA 94111




                                                                                                             (202) 309-7862
                                                              13                                             Email: rlennox@safariclub.org
                                                              14
                                                                   Intervenor-Defendant-Appellant STATE OF   Jason DeForest
                                                              15   UTAH                                      Utah Attorney General’s Office
                                                                                                             350 North State Street, Suite 5110
                                                              16                                             Salt Lake City, UT 84114
                                                                                                             (385) 395-9884
                                                              17                                             Email: jdeforest@agutah.gov
                                                              18
                                                                                                             Anthony L Rampton
                                                              19                                             Public Lands Coordinating Office
                                                                                                             5110 State Office Building
                                                              20                                             Salt Lake City, UT 84114
                                                                                                             (801) 554-5734
                                                              21                                             Email: arampton@agutah.gov
                                                              22
                                                                                                             Kelsie Lynn Last
                                                              23                                             Utah Attorney General’s Office
                                                                                                             5110 State Office Building
                                                              24                                             Salt Lake City, UT 84114
                                                                                                             (801) 537-9814
                                                              25                                             Email: klast@agutah.gov
                                                              26
                                                                   Movant Intervenor-Defendant-Appellant     Marguerite Clare Ellis
                                                              27   AMERICAN FARM BUREAU FEDERATION           Hunton Andrews Kurth LLP
                                                                                                             50 California Street, Suite 1700
                                                              28                                             San Francisco, CA 94111

                                                                                                              6
                                                                                                REPRESENTATION STATEMENT
                                                                                                 CASE NO.: 4:21-CV-00344-JSW
                                                                     Case 4:21-cv-00344-JSW Document 106 Filed 08/19/21 Page 9 of 13


                                                               1                  PARTIES                            COUNSEL OF RECORD
                                                                                                            (415) 975-3708
                                                               2                                            Fax: (415) 975-3701
                                                               3                                            Email: cellis@huntonak.com

                                                               4                                            Karma Barsam Brown (pro hac vice)
                                                                                                            Hunton Andrews Kurth LLP
                                                               5                                            2200 Pennsylvania Avenue, NW.
                                                                                                            Washington, DC 20037
                                                               6                                            202-955-1893
                                                               7                                            Email: kbbrown@huntonak.com

                                                               8   Movant Intervenor-Defendant-Appellant    Marguerite Clare Ellis
                                                                   AMERICAN SHEEP INDUSTRY ASSOCIATION      Hunton Andrews Kurth LLP
                                                               9                                            50 California Street, Suite 1700
                                                                                                            San Francisco, CA 94111
                                                              10
                                                                                                            (415) 975-3708
                                                              11                                            Fax: (415) 975-3701
                                                                                                            Email: cellis@huntonAK.com
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12
                              San Francisco, CA 94111




                                                                                                            Karma Barsam Brown (pro hac vice)
                                                              13                                            Hunton Andrews Kurth LLP
                                                                                                            2200 Pennsylvania Avenue, N.W
                                                              14
                                                                                                            Washington, DC 20037
                                                              15                                            (202) 955-1893
                                                                                                            Email: kbbrown@huntonak.com
                                                              16
                                                                   Movant Intervenor-Defendant-Appellant    Marguerite Clare Ellis
                                                              17   NATIONAL CATTLEMEN’S BEEF                Hunton Andrews Kurth LLP
                                                              18   ASSOCIATION                              50 California Street, Suite 1700
                                                                                                            San Francisco, CA 94111
                                                              19                                            (415) 975-3708
                                                                                                            Fax: (415) 975-3701
                                                              20                                            Email: cellis@huntonAK.com
                                                              21                                            Karma Barsam Brown (pro hac vice)
                                                              22                                            Hunton Andrews Kurth LLP
                                                                                                            2200 Pennsylvania Avenue, NW
                                                              23                                            Washington, DC 20037
                                                                                                            (202) 955-1893
                                                              24                                            Email: kbbrown@huntonak.com
                                                              25   Movant Intervenor-Defendant-Appellant    Marguerite Clare Ellis
                                                              26   PUBLIC LANDS COUNCIL                     Hunton Andrews Kurth LLP
                                                                                                            50 California Street, Suite 1700
                                                              27                                            San Francisco, CA 94111
                                                                                                            (415) 975-3708
                                                              28                                            Fax: (415) 975-3701

                                                                                                             7
                                                                                                REPRESENTATION STATEMENT
                                                                                                 CASE NO.: 4:21-CV-00344-JSW
                                                                    Case 4:21-cv-00344-JSW Document 106 Filed 08/19/21 Page 10 of 13


                                                               1                  PARTIES                            COUNSEL OF RECORD
                                                                                                            Email: cellis@huntonAK.com
                                                               2

                                                               3                                            Karma Barsam Brown (pro hac vice)
                                                                                                            Hunton Andrews Kurth LLP
                                                               4                                            2200 Pennsylvania Avenue, NW
                                                                                                            Washington, DC 20037
                                                               5                                            (202) 955-1893
                                                                                                            Email: kbbrown@huntonak.com
                                                               6

                                                               7   Movant Intervenor-Defendant-Appellant    James Hardwick Lister (pro hac vice)
                                                                   SPORTSMENS ALLIANCE FOUNDATION           Birch Horton Bittner and Cherot
                                                               8                                            1100 Connecticut Avenue, NW. Suite 825
                                                                                                            Washington, DC 20036
                                                               9                                            (202) 659-5800
                                                                                                            Email: jlister@bhb.com
                                                              10

                                                              11                                            Jonathan David Wolf
                                                                                                            Berliner Cohen
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12                                            10 Almaden Boulevard, Suite 1100
                              San Francisco, CA 94111




                                                                                                            San Jose, CA 95113-2233
                                                              13                                            (408) 286-5800
                                                                                                            Fax: (408) 998-5388
                                                              14
                                                                                                            Email: jonathan.wolf@berliner.com
                                                              15
                                                                                                            Angela Hoffman Shaw
                                                              16                                            Berliner Cohen, LLP
                                                                                                            10 Almaden Boulevard, Suite 1100
                                                              17                                            San Jose, CA 95113
                                                                                                            (408) 286-5800
                                                              18
                                                                                                            Fax: (408) 998-5388
                                                              19                                            Email: angela.shaw@berliner.com

                                                              20                                            George Richard Pitts
                                                                                                            Rubin and Rudman, LLP
                                                              21                                            800 Connecticut Avenue, NW, Suite 400
                                                              22                                            Washington, DC 20006
                                                                                                            (240) 356-1566
                                                              23                                            Fax: (202) 223-1879
                                                                                                            Email: gpitts@bhb.com
                                                              24
                                                                   Movant Intervenor-Defendant-Appellant    James Hardwick Lister (pro hac vice)
                                                              25   ROCKY MOUNTAIN ELK FOUNDATION            Birch Horton Bittner and Cherot
                                                              26                                            1100 Connecticut Avenue, NW, Suite 825
                                                                                                            Washington, DC 20036
                                                              27                                            (202) 659-5800
                                                                                                            Email: jlister@bhb.com
                                                              28

                                                                                                             8
                                                                                                REPRESENTATION STATEMENT
                                                                                                 CASE NO.: 4:21-CV-00344-JSW
                                                                    Case 4:21-cv-00344-JSW Document 106 Filed 08/19/21 Page 11 of 13


                                                               1                 PARTIES                            COUNSEL OF RECORD
                                                                                                           Jonathan David Wolf
                                                               2                                           Berliner Cohen
                                                               3                                           10 Almaden Boulevard, Suite 1100
                                                                                                           San Jose, CA 95113-2233
                                                               4                                           (408) 286-5800
                                                                                                           Fax: (408) 998-5388
                                                               5                                           Email: jonathan.wolf@berliner.com
                                                               6                                           Angela Hoffman Shaw
                                                               7                                           Berliner Cohen, LLP
                                                                                                           10 Almaden Boulevard, Suite 1100
                                                               8                                           San Jose, CA 95113
                                                                                                           (408) 286-5800
                                                               9                                           Fax: (408) 998-5388
                                                                                                           Email: angela.shaw@berliner.com
                                                              10

                                                              11                                           George Richard Pitts
                                                                                                           Rubin and Rudman, LLP
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12                                           800 Connecticut Avenue, NW, Suite 400
                              San Francisco, CA 94111




                                                                                                           Washington, DC 20006
                                                              13                                           (240) 356-1566
                                                                                                           Fax: (202) 223-1879
                                                              14
                                                                                                           Email: gpitts@bhb.com
                                                              15
                                                                   Movant Intervenor-Defendant-Appellant   James Hardwick Lister (pro hac vice)
                                                              16   WISCONSIN BEAR HUNTERS ASSOCIATION      Birch Horton Bittner and Cherot
                                                                                                           1100 Connecticut Avenue, NW, Suite 825
                                                              17                                           Washington, DC 20036
                                                                                                           (202) 659-5800
                                                              18
                                                                                                           Email: jlister@bhb.com
                                                              19
                                                                                                           Jonathan David Wolf
                                                              20                                           Berliner Cohen
                                                                                                           10 Almaden Boulevard, Suite 1100
                                                              21                                           San Jose, CA 95113-2233
                                                              22                                           (408) 286-5800
                                                                                                           Fax: (408) 998-5388
                                                              23                                           Email: jonathan.wolf@berliner.com

                                                              24                                           Angela Hoffman Shaw
                                                                                                           Berliner Cohen, LLP
                                                              25                                           10 Almaden Boulevard, Suite 1100
                                                              26                                           San Jose, CA 95113
                                                                                                           (408) 286-5800
                                                              27                                           Fax: (408) 998-5388
                                                                                                           Email: angela.shaw@berliner.com
                                                              28

                                                                                                            9
                                                                                               REPRESENTATION STATEMENT
                                                                                                CASE NO.: 4:21-CV-00344-JSW
                                                                    Case 4:21-cv-00344-JSW Document 106 Filed 08/19/21 Page 12 of 13


                                                               1                  PARTIES                            COUNSEL OF RECORD
                                                                                                            George Richard Pitts
                                                               2                                            Rubin and Rudman, LLP
                                                               3                                            800 Connecticut Avenue, NW, Suite 400
                                                                                                            Washington, DC 20006
                                                               4                                            (240) 356-1566
                                                                                                            Fax: (202) 223-1879
                                                               5                                            Email: gpitts@bhb.com
                                                               6   Movant Intervenor-Defendant-Appellant    James Hardwick Lister (pro hac vice)
                                                               7   MICHIGAN BEAR HUNTERS ASSOCIATION        Birch Horton Bittner and Cherot
                                                                                                            1100 Connecticut Avenue, NW, Suite 825
                                                               8                                            Washington, DC 20036
                                                                                                            (202) 659-5800
                                                               9                                            Email: jlister@bhb.com
                                                              10
                                                                                                            Jonathan David Wolf
                                                              11                                            Berliner Cohen
                                                                                                            10 Almaden Boulevard, Suite 1100
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12                                            San Jose, CA 95113-2233
                              San Francisco, CA 94111




                                                                                                            (408) 286-5800
                                                              13                                            Fax: (408) 998-5388
                                                                                                            Email: jonathan.wolf@berliner.com
                                                              14

                                                              15                                            Angela Hoffman Shaw
                                                                                                            Berliner Cohen, LLP
                                                              16                                            10 Almaden Boulevard, Suite 1100
                                                                                                            San Jose, CA 95113
                                                              17                                            (408) 286-5800
                                                                                                            Fax: (408) 998-5388
                                                              18
                                                                                                            Email: angela.shaw@berliner.com
                                                              19
                                                                                                            George Richard Pitts
                                                              20                                            Rubin and Rudman, LLP
                                                                                                            800 Connecticut Avenue, NW, Suite 400
                                                              21                                            Washington, DC 20006
                                                              22                                            (240) 356-1566
                                                                                                            Fax: (202) 223-1879
                                                              23                                            Email: gpitts@bhb.com

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                             10
                                                                                                REPRESENTATION STATEMENT
                                                                                                 CASE NO.: 4:21-CV-00344-JSW
                                                                      Case 4:21-cv-00344-JSW Document 106 Filed 08/19/21 Page 13 of 13


                                                               1   DATED: August 19, 2021                   HUNTON ANDREWS KURTH LLP
                                                               2
                                                                                                            By:    /s/ Karma B. Brown
                                                               3                                                  M. Clare Ellis
                                                                                                                  Karma B. Brown (appearance pro hac vice)
                                                               4
                                                                                                                  Counsel for Movant Intervenor-Defendants
                                                               5                                                  American Farm Bureau Federation,
                                                                                                                  American Sheep Industry Association,
                                                               6                                                  National Cattlemen’s Beef Association, and
                                                                                                                  Public Lands Council
                                                               7

                                                               8

                                                               9

                                                              10

                                                              11
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12
                              San Francisco, CA 94111




                                                              13

                                                              14

                                                              15

                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                          11
                                                                                             REPRESENTATION STATEMENT
                                                                                              CASE NO.: 4:21-CV-00344-JSW
